Citation Nr: 0708320	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-12 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease (DJD) of both knees.

2. Entitlement to service connection for DJD of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1952.

These matters initially came before the Board on appeal from 
a June 2002 rating decision in which the RO denied service 
connection for DJD of both knees and the lumbosacral spine. 
The veteran filed a notice of disagreement (NOD) in February 
2003, the RO issued a statement of the case (SOC) in April 
2003, and the veteran filed a substantive appeal in May 2003.  
In August 2004, the RO issued a supplemental SOC (SSOC), 
reflecting the continued denial of the claims on appeal.

In October 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ); a transcript of that hearing is of record.  

In January 2005, the Board remanded both claims to the RO for 
additional development.  After completing the requested 
action, the Appeals Management Center (AMC) continued the 
denials of the claims, as reflected in a September 2006 SSOC, 
and returned these matters to the Board for further appellate 
consideration.

In January 2007, the undersigned VLJ granted the motion of 
the veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran has consistently asserted, and has submitted 
statements supporting, the occurrence of a basic training 
accident and subsequent jeep accident in Korea with 
associated bilateral knee and low back injuries.

3. Competent medical opinions have indicated that, assuming 
that the training and jeep accidents occurred, the veteran's 
current bilateral knee and lumbosacral spine DJD are as 
likely as not related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for bilateral knee DJD 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for lumbosacral spine DJD 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2006).

In view of the Board's favorable disposition of the claims on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate these claims has been 
accomplished.

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in service, or from aggravation of a pre-existing injury 
suffered or disease contracted in service.  See 38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2006).

The veteran has consistently stated that he fell into a hole 
during basic training and subsequently a jeep overturned on 
him in Korea in 1951, injuring his knees and low back (among 
other things) and resulting in hospitalizations.  

There are no service medical records in the claims file, and 
the National Personnel Records Center (NPRC) has indicated 
that they were likely destroyed in a fire.  The veteran's 
name is listed in July and August 1951 morning reports and 
his DD 214 indicates that he served in Korea during that time 
period in a heavy mortar company infantry unit.  In addition 
to his own testimony, the veteran has submitted lay 
statements of a fellow serviceman, Robert Woods, who wrote in 
April 1996 that he remembered lifting a jeep off of the 
veteran but could not remember the extent to which he was 
injured, and serviceman John Tisdale, who wrote in August 
1996 that he remembered the veteran was still in a base 
hospital while the others in his unit had finished training.  

The statements of the veteran and his fellow servicemen 
constitute competent evidence regarding the basic training 
and jeep accident and injuries sustained, because lay 
witnesses are competent to testify as to their observations 
of events and symptomatology.  See Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466, 469-470 
(1991).  There is also competent evidence of current 
bilateral knee and lumbosacral spine DJD in the form of 
medical diagnoses of these disabilities.  Thus, as indicated 
in the Board's January 2005 remand, a medical opinion as to 
whether there is a relationship between the current 
disabilities and service was required because there was no 
medical evidence addressing this question in the claims file.

The January and July 2006 VA examination reports reflect the 
examiners' notations that the claims file, including medical 
records, had been reviewed.  Both examiners recounted the 
veteran's testimony regarding the in-service training and 
jeep accidents as well as the post-service medical records 
and general medical principles relating to injuries and 
subsequently developed DJD, and concluded based on these 
factors that it was at least as likely as not that the 
veteran's bilateral knee and lumbosacral spine DJD were 
related to service.  While these medical opinions relied, in 
part, on the service history provided by the veteran, such 
reliance only warrants the discounting of a medical opinion 
in certain circumstances, such as when the opinions are 
contradicted by other evidence in the record or when the 
Board rejects the statements of the veteran.  See Coburn v. 
Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2006).  Here, the Board has 
found the veteran's statements to be credible, as they are 
supported by two other lay statements and are not 
contradicted by any other evidence in the record.

Thus, there is competent, credible evidence of in-service 
bilateral knee and back injuries, current bilateral knee and 
lumbosacral spine DJD, and, based on the in service history, 
and other factors, two uncontradicted medical opinions that 
there is as likely as not a relationship between the current 
disabilities and the in-service injuries.  While the medical 
nexus evidence is less than definitive, the medical opinions 
have been expressed in terms sufficient to permit the 
application of the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102 (2006).  See also 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In view of the above discussed legal principles and evidence, 
and resolving all reasonable doubt in the veteran's favor 
including on the question of the accuracy of his testimony as 
to his in-service injuries, the Board finds that the criteria 
for service connection for bilateral knee and for lumbosacral 
spine DJD are met.


ORDER

Service connection for DJD of both knees is granted.

Service connection for DJD of the lumbosacral spine is 
granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


